Citation Nr: 1032246	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hiatal hernia, to include 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from March 1978 to April 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim of entitlement to 
service connection for hiatal hernia.  The appellant submitted a 
Notice of Disagreement (NOD) in July 2004 and timely perfected 
his appeal in August 2005.

The Board is aware of the February 2005 rating decision that 
denied the appellant's claim based on lack of new and material 
evidence.  It is unclear to the Board why the appellant's claim 
was categorized as such, since he had already submitted his NOD 
on the original denial of the claim at the time this rating 
decision was issued.

A subsequent September 2006 rating decision also denied 
entitlement to service connection for hiatal hernia as secondary 
to service-connected Irritable Bowel Syndrome (IBS).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claim.  In his August 2005 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.

Withdrawn Issues

The Board also notes that in a communication dated in March 2010, 
the appellant withdrew the issues of entitlement to an increased 
disability rating for an anxiety disorder, entitlement to service 
connection for posttraumatic stress disorder and entitlement to 
an effective date prior to December 4, 1990, for the assignment 
of service connection for an anxiety disorder.  See 
Representative's Letter, March 23, 2010.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. § 20.202 (2009).  As the 
appellant has withdrawn his appeal regarding the aforementioned 
issues, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant's hiatal hernia had its onset in service, is otherwise 
related to his active military service, or is etiologically 
related to a service-connected disability.


CONCLUSION OF LAW

The appellant's hiatal hernia was not incurred in or aggravated 
by active military service, and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in December 2003, July 2004, 
November 2004 and April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b)(1) (2009); Quartuccio, at 187.  Further, the April 
2006 notice letter informed the appellant of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the appellant has undergone a number of 
examinations and the results from those examinations have been 
included in the claims file for review.  The most recent of those 
medical examinations occurred in July 2006.  The examinations 
involved a review of the claims file, a thorough examination of 
the appellant, and opinions that were supported by sufficient 
rationale.  Therefore, the Board finds that the examinations of 
record are adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the appellant's claim.



As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he is entitled to service connection 
for hiatal hernia, on a direct or secondary basis.  Specifically, 
the appellant alleges that either the notation of an irregular 
and irritated duodenal bulb in service is the cause of his 
current hiatal hernia or it is secondary to his service-connected 
IBS.

Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



Analysis

As an initial matter, the Board notes that medical evidence 
establishes the presence of a hiatal hernia.  In April 1997, an 
Upper Gastrointestinal Series indicated the presence of a small 
intermittent hiatal hernia.  See Private Treatment Record, 
I.T.H., M.D., April 10, 1997.  Further, upon VA examination in 
July 2006, the appellant was again diagnosed with a hiatal 
hernia.  See VA Examination Report, July 14, 2006.  Accordingly, 
the Board finds that the appellant has presented medical evidence 
of a current disability, thereby satisfying the first element of 
service connection.  See Hickson, supra.

Review of the appellant's service treatment records reveals that 
upon entry into service, all of his systems were considered 
normal.  He had no complaints of frequent indigestion, no stomach 
or intestinal problems and no hernia.  See Standard Forms (SFs) 
88 & 89, Service Entrance Examination Reports, November 23, 1977.  
At no time during active duty service was the appellant diagnosed 
with hiatal hernia.  He participated in examinations in March 
1982 and April 1982 prior to his discharge from active duty 
service.  On both examination reports, all of the appellant's 
systems were considered normal.  See SFs 88; Examination Reports; 
March 1, 1982 & April 27, 1982.  Therefore, the Board finds that 
the appellant has failed to establish the second element of 
service connection, in-service disease or injury.  See Hickson, 
supra.

Taking into consideration all of the relevant evidence of record, 
the Board finds that service connection for hiatal hernia is not 
warranted on a direct basis.  The earliest documented evidence of 
hiatal hernia is many years after the appellant's period of 
service had ended.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Further, there is no competent medical evidence of record 
linking the appellant's hiatal hernia to service.  The only 
evidence in support of this claim consists of the appellant's own 
lay statements.  As noted above, lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
See Espiritu, supra.  Additionally, the appellant's hiatal hernia 
is not a disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau, 
supra, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, supra.  In light 
of the foregoing, the Board concludes that a preponderance of the 
evidence is against a finding that the appellant's hiatal hernia 
had its onset in, or is otherwise directly related, to service.

As indicated above, the appellant also claims service connection 
for hiatal hernia as secondary to his service-connected IBS.  See 
38 C.F.R. § 3.310(a) (2009).  The only evidence in support of 
this contention consists of the lay statement submitted by the 
appellant.  As noted above, these statements are not probative so 
as to constitute a medical nexus statement.  See Espiritu, supra; 
see also Jandreau, supra.  The July 2006 VA examination report, 
however, noted the appellant's complaints of gastric acidity 
associated with heartburn and epigastric pain on a daily basis 
unrelated to meals.  These conditions were noted to be relieved 
by Zantac and Mylanta.  Upon physical examination, the VA 
examiner noted globus due to fat, normal peristaisis and 
tenderness to palpation in the epigastric area.  The appellant 
was diagnosed with hiatal hernia, but the VA examiner stated that 
hiatal hernia and IBA have completely different 
pathophysiological mechanisms and are not etiologically related.  
For this reason, the appellant's hiatal hernia was not caused by 
or the result of his service-connected IBS.  See VA Examination 
Report, July 14, 2006.  Based on the aforementioned, the Board 
concludes that the evidence is against such the appellant's claim 
of secondary service connection.

In determining whether service connection is warranted, VA must 
determine whether the preponderance of the evidence supports or 
is against the claim.  In this case, the preponderance of the 
evidence is against the appellant's claim of service connection 
for hiatal hernia on a direct and secondary basis, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert, supra.




ORDER

Entitlement to service connection for hiatal hernia, to include 
as secondary to a service-connected disability, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


